DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Examiner notes the following: Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’).
Per Applicant’s citation and arguments concerning Figure 13, that Figure is merely an example as noted by Reynolds in Paragraph 0092: ‘In some embodiments, the pitch of the coil 458 portion that overlaps with the core wire 413 is smaller, while the pitch of the coil portion that does not overlap with the core wire 413 is larger. For example, in some embodiments, the pitch of the coil portion that overlaps with the core wire 413 is in the range of 0.01 to 0.08 inches, for example 0.04 inches, while the pitch of the coil portion that does not overlap with the core wire 413 is up to about 0.08 inches.’
Yet Reynolds still teaches being able to alter the coil angles as desired as noted above which would therefore make the claimed configuration obvious to one of ordinary skill in the art in light of Reynolds disclosure. Examiner notes per the cited Paragraph of Reynolds by Applicant (Paragraph 0003) Reynolds states: ‘For example, it is sometimes desirable that the guidewire have a relatively high level of pushability and torqueability, particularly near its proximal end. It Thus clearly showing how the desired configuration is a design choice depending on desired characteristics such as pushability, torqueability, and flexibility. The applicant’s specification provides no specifical reasoning or critical functionality for the use of various coil angles beyond what would be known to one of ordinary skill in the art as noted above Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’), thus claimed limitation is a design choice.
Response to Amendment
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Claims 1 and 20 recite ‘the first coil segment, second coil segment, and third coil segment’ which should read ‘the first coil segment, the second coil segment, and the third coil segment’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2003/0069521) in view of Feller, III (US 2006/0074478).
Regarding claim 1, Reynolds teaches an intravascular device (Abstract; Paragraph 0003), comprising: 
an elongated sheath (468) having a proximal end and a distal end, the elongated sheath being sized and configured to traverse human vasculature (Figures 13-14; Paragraph 0003); and 
an elongated coil (458) secured relative to the distal end of the elongated sheath (Figures 13-14), the elongated coil extending between a proximal end of the coil and a distal end of the coil to define a longitudinal axis (Figures 13-14), wherein the elongated coil comprises: 
Reynolds is silent explicitly on:
a first coil segment formed from a plurality of wires, wherein the plurality of wires of the first coil segment are helically-wound in the first coil segment at a first coil angle relative to the longitudinal axis, 
a second coil segment distal to the first coil segment, the second coil segment formed from a first subset of the plurality of wires, wherein the first subset of wires is helically-wound in the second coil segment at a second coil angle that is larger than the first coil angle, and 
a third coil segment distal to the second coil segment, the third coil segment formed from a second subset of the plurality of wires, wherein the second subset of wires is helically-wound in the third coil segment at a third coil angle that is larger than the first coil angle and the second coil angle, 

Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’).
Feller teaches being able to have a coil that can be altered to desired system performance based on the number of wires as well as varying pitch (Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  This is achieved by changing the pitch of the braid, the shape of the individual braid wires, the number of braid wires, and the braid wire diameter’).
Thus Reynolds in view of Feller could be modified through design choice to teach a first coil segment formed from a plurality of wires, wherein the plurality wires of the first coil segment are helically-wound in the first coil segment at a first coil angle relative to the longitudinal axis, a second coil segment distal to the first coil segment, the second coil segment formed from a first subset of the plurality of wires, wherein the first subset of wires is helically-wound in the second coil segment at a second coil angle that is larger than the first coil angle, and a third coil segment distal to the second coil segment, the third coil segment formed from a second subset of the plurality of wires, wherein the second subset of wires is helically-wound in the third coil segment at a third coil angle that is larger than the first coil angle and the second coil angle, wherein the first coil segment, second coil segment, and third coil segment are configured such that flexibility of the elongated coil increases in a longitudinal direction toward the distal end of the elongated coil.
It would have been obvious to one of ordinary skill in the art to have modified Reynolds with Feller because both Reynolds and Feller teach these variables of designing a coil as being 
Regarding claim 2, Reynolds and Fuller are silent explicitly on wherein the plurality of wires comprises between six wires and 16 wires, the first subset of wires comprises between three wires and eight wires, and the second subset of wires comprises one wire or two wires. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the number of wires in each subset, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the number of wires in each subset as desired by the user as a matter of routine engineering design choice.
Regarding claim 3, Reynolds in view of Fuller is silent explicitly on wherein the plurality of wires comprises ten wires, the first subset of wires comprises four wires, and the second subset of wires comprises two wires. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the number of wires in each subset, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the number of wires in each subset as desired by the user as a matter of routine engineering design choice
Regarding claim 5, Reynolds in view of Fuller is silent explicitly on wherein the first coil angle is between 550 and 650, the second coil angle is between 650 and 750, and the third coil angle is between 750 and 850. Reynolds does teach being able to alter the coil angle as desired (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’). The applicant’s specification provides no specifical reasoning or critical functionality for the use of various coil angles beyond what would be known to one of ordinary skill in the art as noted above Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’), thus claimed limitation is a 
Regarding claim 8, Reynolds in view of Feller is silent on wherein at least one wire of the plurality of wires has a distal end that is situated proximally from the distal end of the elongated coil. But Feller teaches being able to have a coil that can be altered to desired system performance based on the number of wires as well as varying pitch (Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  This is achieved by changing the pitch of the braid, the shape of the individual braid wires, the number of braid wires, and the braid wire diameter’) and further it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one wire of the plurality of wires have a distal end that is situated proximally from the distal end of the elongated coil since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 9, Reynolds is silent on further comprising: a fourth coil segment situated between the first coil segment and the second coil segment, the fourth coil segment formed from a third subset of the plurality of wires that includes more wires than the first and second subsets of wires, wherein the third subset of wires is helically-wound in the fourth coil segment at a fourth coil angle that is larger than the first coil angle and smaller than the second coil angle. Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’). Feller teaches being able to have a coil that can be altered to desired system performance based on the number of wires as well as varying pitch (Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  
Regarding claim 10, Reynolds in view of Feller are silent explicitly on wherein the third subset of wires comprises between four wires and nine wires. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the number of wires in each subset, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the number of wires in each subset as desired by the user as a matter of routine engineering design choice.
Regarding claim 11, Reynolds in view of Feller are silent explicitly on wherein the third subset of wires comprises six wires. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the number of wires in each subset, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the number of wires in each subset as desired by the user as a matter of routine engineering design choice.
Regarding claim 12, Reynolds in view of Feller are silent on wherein the third coil segment has a greater axial length than the second coil segment and the fourth coil segment. The applicant’s specification provides no specifical reasoning or critical functionality for the use 
Regarding claim 13, Reynolds in view of Feller is silent on wherein the fourth coil angle is between 550 and 650. Reynolds does teach being able to alter the coil angle as desired (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’). The applicant’s specification provides no specifical reasoning or critical functionality for the use of various coil angles beyond what would be known to one of ordinary skill in the art as noted above Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’), thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the use of various coil angles as desired by the user as a matter of routine engineering design choice
Regarding claim 14, Reynolds and Feller are silent on wherein spaces are formed between windings of the elongated coil in a first region of the elongated coil. Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’). Feller teaches being able to have a coil that can be altered to desired system performance based on the number of wires as well as varying pitch (Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  This is achieved by changing the pitch of the braid, the shape of the individual braid wires, the number of braid wires, and the braid wire diameter’). Thus Reynolds in view of Feller could be modified through 
Regarding claim 15, Reynolds and Feller are silent on wherein the first region of the elongated coil is situated within the third coil segment and extends axially to the distal end of the elongated coil, the spaces between the windings being spaced at a regular interval between windings. Reynolds does teach that the coil can have various different segments with different coil angles along the length of the coil (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’). Feller teaches being able to have a coil that can be altered to desired system performance based on the number of wires as well as varying pitch (Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  This is achieved by changing the pitch of the braid, the shape of the individual braid wires, the number of braid wires, and the braid wire diameter’). Thus Reynolds in view of Feller could be modified through design choice to teach wherein the first region of the elongated coil is situated within the third coil segment and extends axially to the distal end of the elongated coil, the spaces between the windings being spaced at a regular interval between windings. It would have been obvious to one of ordinary skill in the art to have modified Reynolds with Feller because both Reynolds and Feller teach these variables of designing a coil as being dependent on user desires regarding system performance and desired characteristics (Paragraph 0092 of Reynolds; Paragraph 0055 of Feller).
Regarding claim 16, Reynolds in view of Feller are silent on wherein a wire gauge of the elongated coil decreases toward the distal end of the elongated coil. Feller teaches being able 
Regarding claim 17, Reynolds teaches wherein material composition of the elongated sheath varies toward the distal end of the elongated sheath (Paragraphs 0058-0059).
Regarding claim 20, Reynolds and Feller teaches wherein the first coil segment, second coil segment, and third coil segment are configured to have differing flexibilities, and wherein the first coil segment, second coil segment, and third coil segment are aligned axially along the elongated coil to form a unified structure of the elongated coil that has axially variable flexibility (Paragraph 0092; ‘The pitch...can vary, depending upon the desired characteristics, for example flexibility’ of Reynolds; Paragraph 0055; coils can be similar to the braid thus braid wires would be considered coil wires; ‘The configuration of braid layer can be changed to change system performance.  This is achieved by changing the pitch of the braid, the shape of the individual braid wires, the number of braid wires, and the braid wire diameter’ of Feller).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2003/0069521) in view of Feller, III (US 2006/0074478) and in further view of McFerran et al. (US 2006/0089618).
Regarding claim 6, Reynolds in view of Fuller is silent on wherein the wires of the second subset of wires are constructed at least partially of a first material and the remaining wires of the plurality of wires are constructed of a second material that is different from the first material. McFerran teaches being able to alter the materials used in various coil segments as desired (Paragraph 0028). It would have been obvious to one of ordinary skill in the art to have 
Regarding claim 7, Reynolds in view of Fuller is silent on wherein wires extending to the distal end of the elongated coil are constructed at least partially from the first material. McFerran teaches being able to alter the materials used in various coil segments as desired (Paragraph 0028). would have been obvious to one of ordinary skill in the art to have modified Reynolds in view of Fuller with McFerran to have wherein wires extending to the distal end of the elongated coil are constructed at least partially from the first material because McFerran teaches being able to alter the materials used in various coil segments as desired (Paragraph 0028 of McFerran) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791